Citation Nr: 0903297	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2006, a statement of the case was issued in 
April 2007, and a substantive appeal was received in May 
2007.  

The June 2006 notice of disagreement was also filed with 
regard to service connection for hearing loss and post-
traumatic stress disorder (PTSD), but the benefit of 
entitlement to service connection for PTSD was subsequently 
granted by rating decision in April 2007.  In addition, the 
May 2007 substantive appeal was only received with regard to 
the tinnitus issue.  The issues of service connection for 
PTSD and hearing loss are therefore no longer in appellate 
status. 


FINDING OF FACT

The veteran's tinnitus is related to noise exposure during 
his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service medical records are negative for complaints of 
tinnitus in service.  

Private medical records from The Permanente Medical Group, 
Inc. dated in January 2003 reflect that the veteran reported 
a hissing tinnitus in the left ear for approximately 5 
months.  It was noted that the veteran had a history of loud 
noise exposure occupationally working around aircraft.  

The veteran underwent a VA examination in March 2008.  He 
reported constant bilateral tinnitus for 10 years or more.  
He stated that he served in the Army with one year of Vietnam 
combat exposure.  He reported exposure to mortars, rocket-
propelled grenades, reciprocating machine gun fire, and jet 
engines when working on the flightline.  He denied using any 
hearing protection devices.  Occupationally, he reported 
inspection of disassembled aircraft with no noise and no use 
of hearing protection devices for 20 years.  He denied any 
noisy hobbies.  

The Board views the medical evidence as showing that the 
veteran currently suffers from tinnitus disability.  The 
essential question is whether the tinnitus is related to 
noise exposure during service.  The Board finds it highly 
significant that the veteran denied any post-service noise 
exposure at the March 2008 VA examination.  Under the 
circumstances, the Board believes that the tinnitus issue 
falls within the area of reasonable doubt contemplated by 38 
U.S.C.A. § 5107(b).  In such a case, all such reasonable 
doubt is to be resolved in the veteran's favor.  Entitlement 
to service connection for tinnitus is warranted on that 
basis.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


